Citation Nr: 0627707	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease; status post coronary artery bypass graft surgery.

2.  Entitlement to service connection for a liver condition.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for alcohol dependence.

5.  Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969, in service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  

In May 2006, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing at the local 
VA office before the undersigned Acting Veterans Law Judge.  
At the hearing, the veteran submitted pertinent evidence in 
support of his appeal, which was accompanied by a waiver of 
RO consideration and will be considered by the Board in the 
adjudication of his appeal.

During the hearing, the veteran withdrew his claims of 
entitlement to service connection for a liver condition, 
COPD, dementia, and alcohol dependence.  Therefore, these 
claims are dismissed.  See Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).

Also during that hearing, the veteran raised the issues of 
entitlement to service connection for post traumatic stress 
disorder and entitlement to a higher evaluation for diabetes 
mellitus.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, these 
matters are referred to the RO for appropriate consideration.  

In August 2006, the Board, on its own motion, advanced the 
veteran's appeal on the Board's docket.


FINDING OF FACT

There is competent medical evidence showing that the 
veteran's coronary artery disease, status post coronary 
artery bypass graft surgery, is due to his service-connected 
diabetes mellitus Type 2.


CONCLUSION OF LAW

Coronary artery disease, status post coronary artery bypass 
graft surgery was proximately due to or the result of his 
service connected diabetes mellitus Type 2.  38 U.S.C.A. 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA is required.  

Background

The veteran contends that his coronary artery disease is 
secondary to his service connected disability of diabetes 
mellitus Type 2.

Service medical records are negative for complaints, 
treatment, or diagnosis of a heart condition.  The July 1969 
separation examination showed clinical evaluation of the 
heart, lungs, and chest as normal.  The veteran's blood 
pressure reading was 132/76.  

Medical records from Norton Hospital show that the veteran 
was admitted in February 2000 for cardiac catheterization, 
which revealed extensive multivessel disease, and 
subsequently underwent a five vessel coronary artery bypass 
graft surgical procedure.  

In a June 2003 VA examination, a physician's assistant opined 
that the veteran had coronary artery disease, but it was not 
likely related to his diabetes because the macrovascular 
condition of coronary artery disease would develop before the 
microvascular condition of retinopathy, which the veteran did 
not have.  

A letter from Mark H. Heinicke, M.D., dated in May 2006, 
indicates the veteran had been a patient for 19 years and had 
an active diagnosis of diabetes mellitus Type 2 prior to his 
diagnosis of coronary artery disease.  In his opinion, the 
veteran's diabetes mellitus contributed to his coronary 
artery disease.

At his May 2006 Board hearing, the veteran testified that he 
had not informed anyone at the VA that he had been diagnosed 
with Type 2 II diabetes long before his coronary artery 
disease.  He stated that Dr. Heinicke first diagnosed Type 2 
diabetes and started him on a restricted diet.  




Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arteriosclerosis are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The evidence clearly shows that the veteran had coronary 
artery disease which led to a coronary artery bypass graft.  
The veteran is service connected for diabetes mellitus Type 
2.  In order for the veteran to be service-connected for 
coronary artery disease on a secondary basis, the evidence 
must show that the veteran's coronary artery disease is 
proximately due to or the result of his service-connected 
diabetes mellitus Type 2.

There are two medical opinions of record addressing whether 
there is a relationship between the veteran's service-
connected diabetes mellitus Type 2 and his coronary artery 
disease.

During a June 2003 VA examination, a physician's assistant, 
opined that the veteran's coronary artery disease was not 
likely related to his diabetes because the macrovascular 
condition of coronary artery disease would develop before the 
microvascular condition of retinopathy which the veteran did 
not have.  

By contrast, in May 2006, the veteran's private physician 
opined that the veteran had been a patient for 19 years and 
had an active diagnosis of diabetes mellitus Type 2 prior to 
his diagnosis of coronary artery disease.  In his opinion, 
the veteran's diabetes mellitus contributed to his coronary 
artery disease.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for coronary artery disease, status post coronary 
artery bypass graft surgery, is warranted as secondary to the 
veteran's service-connected diabetes mellitus Type 2.  In 
reaching this determination, the Board notes that it finds 
the May 2006 opinion from Dr. Heinicke quite persuasive 
because he is a medical doctor, as opposed to the VA 
examiner, who is a physician's assistant, and he provides a 
rationale for his conclusion.  Further, he has treated the 
veteran for 19 years.  In addition, the Board finds the VA 
physician assistant's opinion somewhat ambiguous, in contrast 
to the clear assessment offered by Dr. Heinicke.  


ORDER

Service connection for coronary artery disease, status post 
coronary artery bypass graft surgery, is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


